EXHIBIT 10.2
 
STP 3 & 4 OWNERS AGREEMENT
by and among
CITY OF SAN ANTONIO,
NUCLEAR INNOVATION NORTH AMERICA LLC,
NINA TEXAS 3 LLC
and
NINA TEXAS 4 LLC
 

*   The confidential content of this Exhibit 10.2 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
Section 1.1 Definitions and Usage
    2  
Section 1.2 Rules as to Usage
    5  
ARTICLE II OWNERS
    5  
Section 2.1 Ownership Interests
    5  
Section 2.2 Additional Owners
    7  
Section 2.3 Term
    7  
Section 2.4 Related Agreements
    7  
ARTICLE III VOTING
    8  
Section 3.1 Decisions Relating to STP 3 and STP4
    8  
Section 3.2 San Antonio Cooperation
    11  
Section 3.3 Access to Information
    12  
Section 3.4 Allocation of Costs and Obligations to Pay Costs
    12  
Section 3.5 Power Production Prior to Final Completion Date
    12  
Section 3.6 Cooperation Among Owners
    13  
Section 3.7 Indemnification
    13  
ARTICLE IV TRANSFERS
    13  
Section 4.1 Transfers
    13  
ARTICLE V GENERAL PROVISIONS
    14  
Section 5.1 Notices
    14  
Section 5.2 Governing Law; Forum Selection
    14  
Section 5.3 Relationship Of Owners
    14  
Section 5.4 Third Party Beneficiaries
    15  
Section 5.5 Further Assurances
    15  
Section 5.6 Binding Effect
    15  
Section 5.7 Amendment
    15  
Section 5.8 Headings; Table Of Contents
    15  
Section 5.9 Interpretation And Reliance
    15  
Section 5.10 Severability
    15  
Section 5.11 Complete Agreement
    15  
Section 5.12 Counterparts
    16  
Section 5.13 Waiver of Sovereign Immunity
    16  

i



--------------------------------------------------------------------------------



 



APPENDICES

     
APPENDIX A —
  Addresses for Notices
 
   
Schedule 2.1(b)(ii)
  Abandonment Calculation Example
 
   
Schedule 3.4(a)
  Project Costs Accrued Through January 31, 2010

ii



--------------------------------------------------------------------------------



 



OWNERS AGREEMENT
     THIS STP 3 & 4 OWNERS AGREEMENT is made and entered into effective as of
the 1st day of March, 2010 (the “Effective Date”), by and among THE CITY OF SAN
ANTONIO, acting by and through the City Public Service Board of San Antonio, a
Texas municipal utility (“San Antonio”), NUCLEAR INNOVATION NORTH AMERICA LLC, a
limited liability company formed under the laws of the State of Delaware
(“NINA”), NINA TEXAS 3 LLC, a limited liability company formed under the laws of
the State of Delaware, indirectly wholly owned by NINA (“NINA 3”), and NINA
TEXAS 4 LLC, a limited liability company formed under the laws of the State of
Delaware, indirectly wholly owned by NINA (“NINA 4” and together with NINA and
NINA 3, the “NINA Parties”). San Antonio, NINA 3 and NINA 4, and any permitted
transferee are also each referred to herein as an “Initial Owner” and
collectively as the “Initial Owners.”
RECITALS
     A. San Antonio and NRG South Texas LP (“NRG South Texas”) are parties to
the Amended and Restated South Texas Project Participation Agreement dated
effective as of November 17, 1997, by and among The City of Austin, San Antonio
and NRG South Texas (as successor in interest to Houston Lighting & Power
Company and Central Power and Light Company) (the “Participation Agreement”);
     B. Each Participant in the electric generating units operating at the South
Texas Project site as of the Effective Date (“STP 1” and “STP 2” or
collectively, the “Existing STP Units”) and the Owners under this Agreement have
the rights and obligations due each of them under the Participation Agreement;
     C. San Antonio and NRG South Texas are parties to the South Texas Project
Supplemental Agreement, dated effective as of October 29, 2007, and one or more
Addenda or Amendments thereto (the “Supplemental Agreement”), which set forth
mutual understandings for the development of two additional Generating Units at
the South Texas Project, STP 3 and STP 4 (as defined below);
     D. Each of San Antonio and NRG South Texas exercised their respective
rights pursuant to Article 6 of the Participation Agreement to pursue
development of STP 3 and STP 4;
     E. NRG South Texas subsequently assigned to NINA 3 and NINA 4 its right
under the Participation Agreement to develop STP 3 and STP 4, respectively,
without assigning rights and obligations retained by the owners of STP 1 and STP
2;
     F. By its letter dated February 20, 2009, Austin Energy has acknowledged
that it has elected not to participate in the Project in response to valid
notice from the participating owners;
     G. On the date hereof, San Antonio entered into a Project Agreement,
Settlement Agreement and Mutual Release (the “Project Agreement”), by and among
San Antonio, NINA, NINA 3 and NINA 4, (with joinders therein by NRG South Texas
and NRG Energy Inc. (“NRG”) for limited purposes), in order to, among other
things, more fully set forth certain rights and obligations of each of the
Initial Owners with respect to the licensing, development, construction,
ownership and operation of STP 3 and STP 4 and to address and settle a pending
legal action among the Parties; and
     H. The Parties desire to enter into this Agreement in order to more fully
set forth certain rights and obligations of each of the Owners (as defined
below) with respect to the licensing, development, construction, ownership and
operation of STP 3 and STP 4 and to evidence their agreement

 



--------------------------------------------------------------------------------



 



with regard to the Parties’ respective Unit Ownership Interests in the Project
pursuant to Section 6.5.1 of the Participation Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the Initial Owners herein set forth, which are hereby incorporated as terms of
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties,
intending to be legally bound, do hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions and Usage. Unless the context shall otherwise require,
capitalized terms used in this Agreement shall have the meanings assigned to
them in this Section 1.1. In addition, unless expressly provided otherwise by
the terms of this Agreement, each capitalized term used and not defined herein,
shall have the meaning given to it in the following agreement (and, if there is
a conflict among such agreements, in the following order of preference): the (i)
Participation Agreement, (ii) Operating Agreement, and (iii) EPC Contract, each
as may be amended from time to time.
     “Abandon” or “Abandonment” means, with respect to a Unit, (i) the
announcement by any NINA Party (or by any successor to the NINA Parties’ role
under this Agreement) that it is no longer pursuing development of such Unit;
(ii) any NINA Party (or any successor to the NINA Parties’ role under this
Agreement) ceasing to be actively engaged in pursuing the development of the
Project for a period of one year in the absence of the exercise of a suspension
right under the EPC Contract or for a period of one year after the expiration of
any suspension period under the EPC Contract; or (iii) the termination of the
EPC Contract other than due to a default by TANE.
     “Additional Owner” means each Owner that is not an Initial Owner.
     “Affiliate” means with respect to an entity, any other entity controlling,
controlled by or under common control with such entity. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity, whether through ownership of voting
securities, by contract or otherwise.
     “Agency Agreement” means the Agency Agreement dated as of October 30, 2007
among San Antonio, NRG South Texas and OPCO, as assigned pursuant to the Project
Agreement.
     “Agreement” means this Owners Agreement, including all Appendices, Exhibits
and Schedules hereto.
     “COL Application” means the Combined Operating License Application (Docket
no. PROJO749) for the Project filed with the U.S. Nuclear Regulatory Commission
by OPCO dated September 20, 2007, as amended or supplemented.
     “Distribution” has the meaning given to it in Section 2.4(c)(i).
     “DOE” means the U.S. Department of Energy.
     “Effective Date” has the meaning given to it in the first paragraph of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “EPC Contract” means the agreement dated February 24, 2009, by and among
OPCO as agent for the Owners and TANE, pursuant to which TANE shall perform the
engineering, procurement and construction services necessary to develop and
construct, employing ABWR technology, STP 3 and/or STP 4 (and any successor
agreements).
     “Existing STP Units” has the meaning given to it in the Recitals.
     “Final Completion Date” has the meaning set forth in the EPC Contract.
     “FNTP” means the full notice to proceed issued by the Owners to TANE
pursuant to the EPC Contract with respect to STP 3 and STP 4, as applicable.
     “Funding Recommencement Date” means, with respect to each Unit, the date
the Unit reaches the Substantial Completion Date under the EPC Contract.
     “Governmental Authority” means any federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof), including the Nuclear Regulatory Commission.
     “Initial Owner” has the meaning given to it in the first paragraph of this
Agreement.
     “Law” means any statute, law, treaty, rule, code, ordinance, requirement,
regulation, permit or certificate of any Governmental Authority, any
interpretation of any of the foregoing by any Governmental Authority, or any
binding judgment, decision, decree, injunction, writ, order or like action of
any court, arbitrator or other Governmental Authority.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
assignment as collateral, deposit arrangement, charge or encumbrance, lien
(statutory or other), right of first refusal, right to acquire, restrictions or
other preferential arrangement in the nature of a security interest (including
any conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).
     “NINA” has the meaning given to it in the first paragraph of this
Agreement.
     “NINA 3” has the meaning given to it in the first paragraph of this
Agreement.
     “NINA 4” has the meaning given to it in the first paragraph of this
Agreement.
     “NINA Parties” has the meaning given to it in the first paragraph of this
Agreement.
     “NRG” has the meaning given to it in the Recitals to this Agreement.
     “NRG South Texas” has the meaning given to it in the Recitals to this
Agreement.
     “OPCO” means STP Nuclear Operating Company and its successors and assigns
under the Operating Agreement.
     “Operating Agreement” means the South Texas Project Operating Agreement
originally by and among The City of Austin, Texas, Houston Lighting & Power
Company (predecessor to NRG South Texas), San Antonio and Central Power and
Light Company, and OPCO, dated as of November 17, 1997.
     “Owner” means each Initial Owner and each Additional Owner.

3



--------------------------------------------------------------------------------



 



     “Party” and “Parties” means the parties to this Agreement.
     “Participation Agreement” has the meaning given to it in the Recitals to
this Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of entity.
     “Project” means the development, licensing and construction of two
additional electric Generating Units, STP 3 and STP 4, which are currently
contemplated to be constructed by TANE, employing ABWR technology, at the Site,
pursuant to the COL Application.
     “Project Costs” means “Project Costs” as such term is defined in the
Participation Agreement, as they relate to the Project.
     “Repurchase Notice” has the meaning given to it in Section 2.1(b)(ii).
     “San Antonio” has the meaning given to it in the first paragraph of this
Agreement.
     “San Antonio Restoration Costs Share” has the meaning given to it in
Section 2.1(b).
     “Site” means the land on which STP 3 and STP 4 are to be located, as
described in the COL Application.
     “STP 3” means the electric generating unit, described as the third unit to
be constructed at the South Texas Project in the COL Application, and, prior to
its construction, the right to develop such electric generating unit.
     “STP 3 & 4 Common Facilities” means facilities intended for common use by
both STP 3 and STP 4 from and after the STP 4 Commercial Operation Date, but
excludes any undivided interest in the Common Station Facilities that the Owners
of STP 3 and STP 4 may acquire pursuant to the provisions of the Participation
Agreement.
     “STP 4” means the electric generating unit, described as the fourth unit to
be constructed at the South Texas Project in the COL Application, and, prior to
its construction, the right to develop such electric generating unit.
     “STP 4 Commercial Operation Date” means the date that STP 4 achieves
commercial operation.
     “Supplemental Agreement” has the meaning given to it in the Recitals of
this Agreement.
     “TANE” means Toshiba America Nuclear Energy Corporation.
     “Total Project Costs” means all costs, obligations and liabilities to
develop, license, design, construct, finance, repair, replace, reconstruct, and
start-up STP 3, STP 4, and the STP 3 & 4 Common Facilities (including a
proportionate share of any Project Costs relating to the Common Station
Facilities, including costs relating to the acquisition thereof, which are for
the common use of the Units and the Existing STP Units), including, the cost of
all related environmental studies, safety analyses, site evaluation, licensing,
engineering, design, contract preparation, purchasing, supervision, expediting,
erection, financing (including interest during construction and other related
costs for any financing), common facility upgrades (including the costs of
Capital Additions and Capital Betterments to the

4



--------------------------------------------------------------------------------



 



previously existing Common Station Facilities as provided in Section 6.5.2 of
the Participation Agreement), inspection, accounting, testing, management and
security, and any liability of any Party for any losses, liabilities,
deficiencies, penalties, fines, costs, damages and expenses (including legal
fees and costs) incurred by anyone other than a Party which arises out of
developing, licensing, designing, financing or construction of STP 3 and STP 4
and is not solely and separately attributable to the Existing STP Units.
     “Ultimate Parent” has the meaning given to it in Section 4.1(a).
     “Unit” means, as applicable, STP 3 or STP 4.
     “Unit Ownership Interest” has the meaning given to it in Section 2.1(a).
     Section 1.2 Rules as to Usage.
          (a) The terms defined above have the meanings set forth above for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined.
          (b) “Include,” “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.
          (c) Any agreement, instrument or Law defined or referred to above
means such agreement or instrument or Law as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of Laws) by succession of comparable successor Laws
and includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein.
          (d) References to a Person include its successors and permitted
assigns.
          (e) Any term defined above by reference to any agreement, instrument
or Law has such meaning whether or not such agreement, instrument or Law is in
effect.
          (f) “Hereof,” “herein,” “hereunder” and comparable terms refer, unless
otherwise expressly indicated, to the entire agreement or instrument in which
such terms are used and not to any particular article, Section or other
subdivision thereof or attachment thereto.
          (g) References to any gender include, unless the context otherwise
requires, references to all genders.
          (h) “Shall” and “will” have equal force and effect.
          (i) References to “$” or to “dollars” shall mean the lawful currency
of the United States of America.
ARTICLE II
OWNERS
Section 2.1 Ownership Interests.
          (a) As of the Effective Date, subject to adjustments as provided
herein, the Owners own all rights relating to STP 3, STP 4 and the STP 3 & 4
Common Facilities, in undivided interests as

5



--------------------------------------------------------------------------------



 



tenants in common as follows (such interests being, with respect to each of STP
3 and STP 4, an Owner’s “Unit Ownership Interest”):

          STP 3 and STP 3 & 4 Common Facilities
 
       
San Antonio
    7.625 %
NINA 3
    92.375 %
 
        STP 4
 
       
San Antonio
    7.625 %
NINA 4
    92.375 %

          (b) The Parties recognize and acknowledge that at any time prior to
the Funding Recommencement Date for each Unit, NINA 3 and/or NINA 4 may choose
to abandon the development of the Project without liability to any Owner, other
than pursuant to any written agreements among the Parties; provided, however,
that the NINA Parties hereby agree that they will not pursue a “downsized
Project” (i.e., Unit 3 alone). In the case of Abandonment, in no event will San
Antonio’s Unit Ownership Interest ever fall below 7.625%.
          (i) If STP 3 or the Project is Abandoned at any time prior to
conditional approval from the DOE with respect to the loan guaranty term sheet,
then, at San Antonio’s option in its sole and absolute discretion exercised upon
delivery of written notice to NINA within 90 days after the date San Antonio
becomes aware of such Abandonment, the Owner’s Unit Ownership Interest will
automatically revert to 50% without any further action of the Parties.
          (ii) If STP 3 or the Project is Abandoned at any time after
conditional approval from the DOE with respect to the loan guaranty term sheet,
but prior to FNTP, then, at San Antonio’s option in its sole and absolute
discretion exercised upon delivery of written notice (the “Repurchase Notice”)
to NINA within 90 days after the date San Antonio becomes aware of such
Abandonment, (A) each Owner’s respective Unit Ownership Interest will
automatically revert to the proportion that the Total Project Costs actually
paid by such Owner prior to the Abandonment date bears to the Total Project
Costs paid by all Owners through such date, without any further action of the
Parties, and (B) San Antonio shall have the right to increase its Unit Ownership
Interest to any percentage between the percentage in clause (A) and 50% upon
payment to the NINA Parties of an amount equal to the difference between (1)(x)
Total Project Costs actually paid by all Parties prior to the Abandonment date,
times (y) the percentage that San Antonio wants to own, minus (2) the Total
Project Costs actually paid by San Antonio prior to such date. The closing of
the repurchase described in clause (B) shall occur no later than 12 months after
the date of receipt by the NINA Parties of the Repurchase Notice. For purposes
of the formulas contained in paragraph (ii), the Owners hereby agree that
(I) they shall count only the out-of-pocket Total Project Costs relating to the
development, licensing, design, construction and starting-up of the Project, and
not any Total Project Costs relating to the financing of the Project or relating
to an Owner’s internal matters, such as financing costs, interest, commitment
fees, investment banking fees, over-head costs or personnel costs, (II) San
Antonio, on the one hand, and the NINA Parties, on the other hand, have paid an
equal amount of Total Project Costs through the date of this Agreement, and
(III) any payments made to San Antonio by NRG (by and for the benefit of the
NINA Parties) under Sections 3.1.1 and 3.1.2 of the Project Agreement (i.e., the
Initial Cash Payment and Remaining Cash Payment thereunder), as and when paid,
shall increase or decrease, as applicable, an Owner’s share of the Total Project
Costs. For the

6



--------------------------------------------------------------------------------



 



avoidance of doubt, with respect to the “City Initiative Contribution” under the
Project Agreement, no portion of such contribution shall be included in the
calculation of Total Project Costs under this Section 2.1(b)(ii). An example of
the foregoing formula is set forth on Schedule 2.1(b)(ii).
          (iii) If STP 3 or the Project is Abandoned at any time after FNTP and
San Antonio has not acquired any additional Ownership Interest or exercised its
rights pursuant to this Section 2.1, then the Unit Ownership Interests shall
remain as provided in Section 2.1(a).
Promptly after San Antonio’s exercise of its right to increase its Unit
Ownership Interest, NINA, NINA 3 and NINA 4, as applicable, shall execute,
acknowledge and deliver all documents and shall take all other actions
reasonably necessary to convey the applicable Unit Ownership Interest to San
Antonio, free and clear of all Liens (other than those to which the conveyances
under Section 2.1.2 of the Project Agreement are subject, those arising under
applicable Law or the Participation Agreement, those which are customary title
encumbrances of a non-lien nature that arise during the ordinary course of
development of a nuclear facility and that are granted pursuant to the NINA
Parties’ authority under Section 3.1 hereof or granted by San Antonio, or those
of the type described in clause (y) of Section 3.1(b)(vi) hereof) including such
documentation reasonably satisfactory to San Antonio, its creditors and lenders
(including the DOE, if applicable), to effect the transfer of the relevant
portion of the NINA Parties’ undivided tenant-in-common percentage interest in:
(a) the land on which the Project (comprising only STP 3 and STP 4) is located
and in all improvements located thereon, and (b) the Common Station Facilities.
San Antonio, on behalf of itself and its creditors and lenders, agrees that the
deeds and conveyance instruments that shall be used by the Parties pursuant to
Section 2.1.2 of the Project Agreement are acceptable forms to effect the
conveyances contemplated by this Section 2.1(b).
Following Abandonment, the NINA Parties and San Antonio shall be responsible, in
proportion to their Abandonment Restoration Costs Share, for all costs of
Abandonment, including restoring the Site (to the extent not occupied by the
Existing STP Units) to the condition (including completing all landscaping and
other restoration work to the extent) set forth in the ETS and in accordance
with all Applicable Laws and Applicable Permits. “Abandonment Restoration Costs
Share” shall mean (a) as to the NINA Parties, 100% minus the amount of
percentage increase in Unit Ownership Interest acquired by San Antonio pursuant
to San Antonio’s exercise of its right pursuant to Section 2.1(b)(ii)(B) (the
“San Antonio Restoration Costs Share”), and (b) as to San Antonio, the San
Antonio Restoration Costs Share. San Antonio shall reimburse the NINA Parties
for the San Antonio Restoration Costs Share of any costs of Abandonment paid by
the NINA Parties between the Abandonment date and the date when San Antonio
exercises its right pursuant to Section 2.1(b)(ii)(B).
     Section 2.2 Additional Owners. Any Person to which a Unit Ownership
Interest in STP 3 and/or STP 4 is transferred in accordance with this Agreement
or the Participation Agreement must assume the obligations of the transferring
Owner and become an Owner under this Agreement and must execute an assignment
and assumption agreement as evidence thereof.
     Section 2.3 Term. The term of this Agreement shall commence as of the
Effective Date and shall remain in force and effect until the expiration of the
Participation Agreement.
     Section 2.4 Related Agreements.
          (a) The terms of the Participation Agreement shall govern the rights
and obligations of the Owners except to the extent of the agreements among the
Owners set out in this Agreement relating to STP 3 and/or STP 4, which
agreements shall, as among the Owners, control in the event of a conflict
between this Agreement and the Participation Agreement. For the avoidance of
doubt, any failure to

7



--------------------------------------------------------------------------------



 



make reference in this Agreement to any specific provision of the Participation
Agreement shall not be interpreted to mean that such provision is inapplicable
to the Owners.
          (b) The Owners acknowledge and agree that OPCO shall, pursuant to the
terms of the Operating Agreement, license, operate, construct, maintain and
decommission STP 3 and STP 4. Upon assignment of its rights, obligations and
liabilities under the Agency Agreement from San Antonio to NINA 3 and NINA 4,
the relationship between OPCO and the Owners regarding oversight of the Project
construction, including during the development, licensing and construction
phases of STP 3 and/or STP 4, as applicable, shall be governed by this
Agreement.
          (c) As to the EPC Contract and other Project documents entered into by
OPCO under the Agency Agreement or by the Owners directly (whether before or
after the date hereof, including documents entered into after the date hereof by
the NINA Parties), even though all or a portion of the beneficial interest in
such agreements have been assigned to the NINA Parties, each Owner shall
continue to own its Unit Ownership Interest share of the following rights:
(i) any work product, intellectual property rights or tangible property as it
relates to the Project to which the owner under the EPC Contract obtains title
pursuant to the terms thereof and (ii) cash proceeds paid to the owners under
the EPC Contract by or on behalf of TANE pursuant to the EPC Contract (including
liquidated damages, warranty or casualty proceeds) to the extent not used to
repair or reconstruct the Project (such cash proceeds, a “Distribution”).
          (d) In furtherance of the foregoing, the NINA Parties agree as
follows:
          (i) If the NINA Parties receive a Distribution, the NINA Parties shall
(A) accept and hold San Antonio’s Unit Ownership Interest share of such
Distribution for the account and sole benefit of San Antonio, (B) have no
equitable or beneficial interest in San Antonio’s Unit Ownership Interest share
of such Distribution, and (C) deliver San Antonio’s Unit Ownership Interest
share of such Distribution (free of any withholding, setoff, recoupment, or
deduction of any kind) promptly to San Antonio. In addition, the NINA Parties
shall do all acts and shall execute and deliver such further written instruments
as may be reasonably required to vest in San Antonio the rights described in
Section 2.4(c)(i) above.
          (ii) The NINA Parties (A) shall maintain records of all payments made
to the NINA Parties with respect to the EPC Contract or such other Project
documents, and (B) shall cause OPCO, in the ordinary course of its business and
consistent with its past practices, to maintain records relating to the work
product, intellectual property rights and tangible property as it relates to the
Project to which the owner under the EPC Contract obtains title pursuant to the
terms thereof. Such records shall be available for inspection by San Antonio
from time to time upon reasonable prior notice to the NINA Parties during
regular business hours.
ARTICLE III
VOTING
Section 3.1 Decisions Relating to STP 3 and STP 4.
          (a) As to decisions of the Owners Committee affecting only one or more
of the Units, then each of NINA 3 and NINA 4, with respect to the Project and
from and after the San Antonio Cease Funding Date (as defined in the Project
Agreement), shall have full discretion and control for the operation,
maintenance, planning, development, construction (including being the party to
the EPC Contract), construction and development scheduling, financing and other
aspects of management of such Unit, including decisions with respect to
(i) management of the EPC Contract and development or

8



--------------------------------------------------------------------------------



 



cancellation of the Project; (ii) day-to-day operations, including relationship
with OPCO and direction as to interface between OPCO, as licensee, and the NRC;
(iii) government relations, including interface with the NRC; (iv) insurance as
to the Project (as long as such insurance (A) meets the requirements in the
Participation Agreement and the EPC Contract, and (B) names San Antonio as an
additional insured), but nothing shall prevent San Antonio from maintaining at
its own cost, additional insurance it deems necessary; (v) decommissioning and
the timing thereof; (vi) budgets; (vii) maintenance, repairs and casualty
restoration; (viii) Project litigation (unless San Antonio is a party to such
suit or there exists an actual or potential conflict of interest between the
NINA Parties or their counsel and San Antonio, in which case San Antonio may
participate in such litigation at its own cost and expense); provided, however,
that in making its decisions relating to Project litigation, NINA 3 and NINA 4
may not agree, without San Antonio’s prior written consent, to any settlement or
compromise of such litigation (A) that involves any non-ministerial non-monetary
obligations to be performed by San Antonio, or (B) that involves monetary
obligations on San Antonio that are in excess of its proportionate Unit
Ownership Interest; (ix) NRC license extensions; (x) the right to sell, lease,
make a sale-leaseback, exchange, convey or dispose of assets of the Project the
ownership of which are not necessary for the operation of the Project; (xi) the
right to license intellectual property rights of the type described in
Section 2.4(c)(i), but each Owner shall have the right to its Unit Ownership
Interest in the net proceeds thereof; and (xii) upratings and improvements, in
each case, whether such decision is made prior to or after the Funding
Recommencement Date for each Unit. To effect the foregoing, the NINA Parties
shall be permitted to enter into any agreement or arrangement for the Project on
behalf of the Owners as long as such agreements or arrangements (x) are entered
into by OPCO as agent on behalf of Owners and (y) do not impose (i) any
non-ministerial non-monetary obligations to be performed by San Antonio,
(ii) any monetary obligations on San Antonio during the period prior to the
Funding Recommencement Date, or (iii) any monetary obligations on San Antonio
during the period after to the Funding Recommencement Date that are
disproportionate to San Antonio’s Unit Ownership Interests. Nothing herein shall
prevent the NINA Parties from entering into agreements or arrangements on their
own behalf and for their own account for the Project.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Participation Agreement, the Operating Agreement, the organizational documents
of OPCO, the EPC Contract, or the Agency Agreement (and any amendments and
successor agreements thereto), the NINA Parties each hereby agree that they will
not, directly or indirectly, take or approve any of the following actions
without the prior written consent of San Antonio:
               (i) Any change to use a nuclear reactor technology for the
Project other than ABWR nuclear reactor technology for the Units;
               (ii) Any action which would affect or limit San Antonio’s right
to its proportionate allocation of power output from the Project after the
Funding Recommencement Date;
               (iii) Any material change in the location of a Unit;
               (iv) To the extent relating to the Project, any agreement or
amendment to an agreement requiring material payments or transfer of rights to,
or for the benefit of, NRG or the NINA Parties or any Person which beneficially
owns or holds 10% or more of the equity of NRG or the NINA Parties or any
Affiliate thereof, except for (i) those entered into in the ordinary course of
development or operation of the Project that are upon fair and reasonable terms
not less favorable to the Project than would be obtained in a comparable arm’s
length transaction with an unrelated third party or (ii) those where all
material payments or transfer of rights, as applicable, under such agreement or
amendment are to be paid or made by the NINA Parties, including as part of Total
Project Costs in connection with the development and construction of the
Project;

9



--------------------------------------------------------------------------------



 



               (v) Any material agreement or amendment to an agreement requiring
payments or transfer of rights to, or for the benefit of, any party that is
providing goods or services to NRG or the NINA Parties or any Person which
beneficially owns or holds 10% or more of the equity of NRG or the NINA Parties
or any director, officer, employee or Affiliate thereof in connection with other
projects that would impose material Project Costs on the Project after the
Funding Recommencement Date for which San Antonio would be liable in exchange
for lower costs or other benefits on such other project;
               (vi) The granting, creation or incurrence of a Lien on any assets
of or relating to the Project or the Site, other than (x) Liens imposed solely
on the NINA Parties’ Unit Ownership Interest, and (y) Liens imposed by Law, such
as carriers’, warehousemen’s, landlords’ and mechanics’ liens, in each case,
incurred in the ordinary course of development and operation of the Project;
               (vii) Causing or allowing the Site or Project to carry on, or to
be used for, any business other than the business relating to the licensing,
development, ownership, construction and operation of STP 3, STP 4 and/or the
STP 3 & 4 Common Facilities, except in the case of Abandonment; or
               (viii) Committing to do any of the foregoing or authorizing any
representative or agent to do any of the foregoing.
          (c) San Antonio and the NINA Parties shall vote their respective Unit
Ownership Interests in the manner consistent with this Section 3.1 and shall
cause their Ultimate Parents and Affiliates and their agents and representatives
not to take or approve any actions inconsistent with this Section 3.1. The
Owners acknowledge and agree that the NINA Parties shall have the right to
direct OPCO on behalf of all Owners pursuant to the terms of this Agreement and
the Agency Agreement (as assigned) with respect to the operation, maintenance,
planning, development, construction, construction and development scheduling and
financing of the Project as set forth more fully in and subject to the terms and
conditions of this Section 3.1.
          (d) Indemnity.
               (i) If San Antonio becomes a party to any third-party or
governmental proceeding, lawsuit, arbitration or investigation (in any case
brought by a Person not affiliated with San Antonio) arising from or relating to
events, occurrences or circumstances that occur, arise or exist prior to the
Funding Recommencement Date of a Unit and are related to the development or
construction activities under the EPC Contract (or any replacement thereof), any
agreement entered into or action taken or omitted to be taken in connection
therewith or under any other agreement entered into by the NINA Parties or, at
the NINA Parties’ direction, OPCO relating to the development or construction of
the Project, then, in accordance with the right to manage such proceeding,
lawsuit, arbitration or investigation pursuant to Section 3.1(a)(viii) (but
without the ability to impose monetary obligations on San Antonio pursuant to
subsection (B) of the proviso thereof), the NINA Parties shall defend, protect
and hold harmless San Antonio and its Affiliates and their successors and
assigns from and against such third-party or governmental proceedings, lawsuits,
arbitrations or investigations and shall indemnify San Antonio and its
Affiliates and their successors and assigns against any damages, penalties,
fines, liabilities, costs, expenses and monetary obligations arising out of,
relating to or resulting from such third-party or governmental proceedings,
lawsuits, arbitrations, or investigations; provided, that the NINA Parties’
liability under this Section 3.1(d) shall not apply to the extent caused by the
Willful Action (as defined in the Participation Agreement) by San Antonio, its
Affiliates and successors and assigns.

10



--------------------------------------------------------------------------------



 



               (ii) The NINA Parties’ obligations in this Section 3.1(d) shall
terminate upon the expiration of the relevant statute of limitations, except
that such obligations shall survive as to any proceeding, lawsuit, arbitration
or investigation covered by this paragraph that is not barred by the relevant
statute of limitations.
               (iii) Each Party, on behalf of itself and its Affiliates,
successors and assigns, will use commercially reasonable efforts (which shall
not include any requirement to threaten or initiate litigation) to look to
available insurance for the Project, if any, to cover the matters that are the
subject of this indemnity and, to the extent such insurance coverage is
obtained, each Party hereby waives on behalf of its insurers all right to
subrogation. Notwithstanding the previous sentence, the NINA Parties shall
perform their obligations under Section 3.1(d)(i) (A) until the applicable
insurance carrier for the Project affirmatively agrees to assume the defense (at
its costs) of the matters that are the subject of this indemnity, and (B) to the
extent that such insurance does not fully cover the matters that are the subject
of this indemnity. If San Antonio (or its Affiliates and their successors and
assigns) receives any insurance proceeds with respect to a matter for which such
Person has previously been indemnified hereunder, then such Person shall
promptly refund to the NINA Parties a portion of such proceeds (net of direct
collection expenses and less any adjustments to past, present and future
insurance premiums) equal to the amount paid by the NINA Parties hereunder.
               (iv) Except as provided in this Section 3.1(d), this Section 3.1
is not intended to grant an Owner any additional rights to make any direct
claims against another Owner, or to increase the liabilities of an Owner towards
another Owner, beyond the limitations set forth in the Participation Agreement.
The provisions of Section 20.3 of the Participation Agreement shall apply to
this Agreement
          (e) Nothing in this Agreement will modify or limit San Antonio’s
rights with respect to decisions involving the Existing STP Units or involving
both the Units and the Existing STP Units or involving the Common Station
Facilities which are for the common use of the Units and the Existing STP Units.
     Section 3.2 San Antonio Cooperation. San Antonio shall cooperate with and
assist the NINA Parties promptly, as and when reasonably requested by the NINA
Parties and at the NINA Parties’ expense, to the extent necessary for the NINA
Parties to perform their duties, responsibilities and obligations under this
Agreement, the EPC Contract and other agreements related to the financing,
construction and operation of the Project, including:
          (a) executing and delivering documents, certificates or instruments
requested by the NINA Parties that are necessary in connection with the
financing of the Project and the NINA Parties’ performance of such duties,
responsibilities and obligations; and
          (b) supporting the NINA Parties’ efforts to receive a United States
Department of Energy loan guaranty for the Project (including by providing
clarity to the DOE on San Antonio’s ownership position in the Project);
provided, that unless requested by the NINA Parties or the DOE, or unless
required in order to comply with applicable Law, San Antonio shall not attend
any meetings with the DOE or request additional data from the DOE regarding such
loan guaranty.
San Antonio will be deemed to comply with this Section 3.2 if it acts in good
faith in response to a request from the NINA Parties that is consistent with the
terms on this Section 3.2. The NINA Parties’ sole remedy for a breach of this
Section 3.2 by San Antonio will be an action for specific performance, and in no
event will San Antonio be liable for monetary damages to the NINA Parties or to
any other Person for a breach or alleged breach of this Section 3.2.

11



--------------------------------------------------------------------------------



 



     Section 3.3 Access to Information. With respect to STP 3, STP 4 and/or the
STP 3 & 4 Common Facilities, San Antonio shall have such rights of access and
audit as are described in the Participation Agreement and Operating Agreement.
If requested by San Antonio, the NINA Parties shall provide reasonable
assistance to San Antonio in gaining access to all of OPCO’s books and records
and to all of its material correspondence with Government Authorities relating
to STP 3, STP 4 and/or the STP 3 & 4 Common Facilities. In addition, the NINA
Parties will provide San Antonio with reasonable access to, and the right to
inspect and audit, the books and records of the Owners Committee. The foregoing
rights in this Section 3.3 represent all of San Antonio’s rights to access
information or participate in meetings relating to the development and
construction of the Project.
     Section 3.4 Allocation of Costs and Obligations to Pay Costs.
          (a) From and after February 1, 2010 and except as set forth in
Section 3.4(b) below, NINA 3 and NINA 4 (and their permitted transferees) will
be solely responsible for and shall pay the Project Costs and Total Project
Costs (including all liabilities and obligations of the Owners under the EPC
Contract), and San Antonio will have no liability or obligation for any Total
Project Costs; provided, however, that San Antonio agrees to pay when due, in
the ordinary course of business consistent with OPCO’s customary historical
practices, its 50% of the costs set forth on Schedule 3.4(a) attached hereto
relating to the portion of services rendered and materials delivered on or prior
to January 31, 2010. For the avoidance of doubt, (i) San Antonio shall not be
responsible for any Total Project Costs other than those expressly set forth on
Schedule 3.4(a), regardless of whether such amounts were approved by San Antonio
on or before January 31, 2010, (ii) the costs set forth on Schedule 3.4(a) are
estimated amounts, and San Antonio shall not be obligated to pay such costs
until the actual amounts are determined and invoiced by OPCO, and (iii) for the
line item on Schedule 3.4(a) titled “TANE Long Lead Material”, San Antonio shall
pay 50% of $[*], or $ [*], with payments up to these amounts made when due after
invoices are received. If San Antonio has paid or in the future pays any amounts
relating to services rendered or to be rendered or materials delivered or to be
delivered after January 31, 2010 (as reasonably determined by OPCO), then such
payments shall reduce the amounts payable by San Antonio under this
Section 3.4(a). San Antonio shall have the right to review the invoices, work
papers, worksheets and other documents relating to the costs on Schedule 3.4(a)
in order to independently verify the estimated and actual amounts to be paid by
San Antonio under this Section 3.4(a). If San Antonio disputes the determination
by OPCO, then San Antonio will notify NINA and OPCO. If San Antonio, NINA and
OPCO are unable to resolve the dispute within 30 days after San Antonio’s
notice, then San Antonio and NINA shall submit the dispute for determination to
a nationally recognized accounting firm mutually acceptable to San Antonio and
NINA (which firm may not be a firm that has been engaged by the Parties during
the prior two years). The determination of the accounting firm shall be final
and binding on the Parties. NINA and San Antonio shall each pay half of the fees
and costs of such accounting firm’s review and determination.
          (b) From and after the Funding Recommencement Date of each Unit, each
Owner shall be obligated to fund its Unit Ownership Interest share of the
Project Costs incurred after such date with respect to such Unit as provided
under the Participation Agreement and the Operating Agreement (and any successor
agreements thereto); provided, however, that NINA 3 and NINA 4 (and their
permitted transferees) will continue to be solely responsible for and shall pay
all liabilities and obligations under the EPC Contract and all other Project
Costs relating to development and construction of the Project (whether incurred
before or after the Funding Recommencement Date) that are necessary to achieve
Final Completion of the Project.
     Section 3.5 Power Production Prior to Final Completion Date.
          (a) Prior to the Funding Recommencement Date, the NINA Parties shall
designate a Qualified Scheduling Entity pursuant to the ERCOT regulations who
will be responsible for scheduling

12



--------------------------------------------------------------------------------



 



power for such Unit. Any revenues generated by a Unit during such period shall
be paid to and for the benefit of the NINA Parties in proportion to their
ownership of such Unit.
          (b) Following the Funding Recommencement Date, each Owner with a Unit
Ownership Interest in such Unit shall designate a Qualified Scheduling Entity
pursuant to the ERCOT regulations, who will be responsible for scheduling power
allocable to such Owner until the Unit reaches its Final Completion Date.
          (c) From and after the Final Completion Date, each Owner of such Unit
have the obligation to take its Generation Entitlement Share (as defined in the
Participation Agreement) of power and energy produced from such Unit during such
period, which shall be equal to its Unit Ownership Interest in such Unit.
     Section 3.6 Cooperation Among Owners. Upon the reasonable request of any
Party, and at the requesting Party’s expense, the other Parties shall furnish
such information and documentation regarding such Party as reasonably requested
by the requesting Party and necessary for the requesting Party’s performance of
its duties, responsibilities and obligations under this Agreement, the EPC
Contract and other agreements related to the financing, construction and
operation of the Project.
     Section 3.7 Indemnification. The Owners’ rights and obligations with
respect to indemnification shall be as provided in the Participation Agreement
and nothing set forth herein shall be construed as a waiver of any such rights
of the parties under the Participation Agreement.
ARTICLE IV
TRANSFERS
     Section 4.1 Transfers.
          (a) Restriction. NINA, NINA 3 and NINA 4 will not, and will not permit
its Ultimate Parent or a subsidiary of its Ultimate Parent to, sell, assign,
transfer or otherwise dispose of, except pursuant to (b) below, an equity
interest in (or issue equity interests in) any direct or indirect subsidiary of
the Ultimate Parent owning directly or indirectly a Unit Ownership Interest in
STP 3 and/or 4, where all or substantially all of such subsidiary’s assets are
directly (or indirectly through one or more subsidiaries) the Unit Ownership
Interest in STP 3 and/or 4.
     “Ultimate Parent” means, as applicable with respect to NINA 3 and NINA 4,
NRG as well as any Person that is a transferee or purchaser of an equity
interest in a transaction after the date hereof as to which the restriction in
(a) above would apply, but for the application of (b)(i) or (b)(iii) below. For
the avoidance of doubt, as to the Person that is the transferee or purchaser in
the preceding sentence, such Person shall be an Ultimate Parent, but not any
parent entity of such Person.
          (b) Permitted Transfers. The foregoing restriction shall not apply to
any of the following:
               (i) a sale, disposition or issuance to an Affiliate;
               (ii) a transfer or disposition as collateral security or pursuant
to hypothecation, pledge, or mortgage or similar lien granted in good faith
pursuant to a bona fide financing transaction, or with respect to the
foreclosure, transfer or disposition thereof by a collateral agent;
               (iii) a bona fide sale, disposition or issuance made prior to the
Funding Recommencement Date of both Units 3 and 4; or

13



--------------------------------------------------------------------------------



 



               (iv) an issuance of equity in an entity (A) to the existing
holders of equity in such entity pro rata in accordance with their ownership
interests, (B) in connection with an initial or subsequent public offering, or
(C) in connection with a private placement or similar transaction where the
existing holders of equity in such entity are diluted pro-rata as to their
ownership in such entity and where such issuance is not part of an arrangement
that specifically includes distributions to the existing equity holders of the
issuing entity or any purchases or redemptions of equity interests of the
existing equity holders in the issuing entity and therefore would have the
effect of transferring an existing equity holder’s direct or indirect interest
in STP 3 and/or 4 to the new equity holder(s) beyond such pro-rata dilution
arising from such issuance.
          (c) The NINA Parties agree that if within ten years after the Funding
Recommencement Date of both Units 3 and 4 they become aware that a holder of an
equity interest in any of the NINA Parties desires to sell some or all of that
interest, the NINA Parties will use commercially reasonable efforts to request
such holder of an equity interest to enter in discussions with San Antonio about
a possible sale of a portion of that interest to San Antonio.
ARTICLE V
GENERAL PROVISIONS
     Section 5.1 Notices. All notices, consents, approvals, requests, invoices
or statements provided for or permitted to be given under this Agreement must be
in writing. Notices to an Owner must be delivered to such Owner at the address
for such Owner set forth in Appendix A to this Agreement or at such other
address as such Owner shall designate by written notice to the other Owner
delivered in accordance with this Section 5.1. Notices may be (i) sent by
registered or certified mail with return receipt requested, (ii) delivered
personally (including delivery by private courier services and with a signed
confirmation of receipt) or (iii) sent by facsimile (with confirmation of such
notice) to the Owner entitled thereto. Each Owner hereto shall have the right at
any time and from time to time to specify additional Persons to whom notice
thereunder must be given, by delivering to the other Owner five (5) days notice
thereof.
     Section 5.2 Governing Law; Forum Selection. THIS AGREEMENT AND ALL OF THE
RIGHTS AND DUTIES OF THE PARTIES HEREUNDER ARISING FROM OR RELATING IN ANY WAY
TO THE SUBJECT MATTER OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY, SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CHOICE OF LAWS RULES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     THE PARTIES IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE STATE
DISTRICT COURTS OF TRAVIS COUNTY, TEXAS WITH RESPECT TO ANY MATTER ARISING FROM
OR RELATING IN ANY WAY TO THE SUBJECT MATTER OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, TO VENUE IN THE STATE DISTRICT COURTS
OF TRAVIS COUNTY, TEXAS, OR BASED ON FORUM NON CONVENIENS, WHICH A PARTY MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION. SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY SUCH
COURTS.
     Section 5.3 Relationship Of Owners. Neither the execution nor delivery of
this Agreement, nor the consummation of the transactions contemplated hereunder,
shall create or constitute a partnership (including for federal income tax
purposes), joint venture, or any other form of business organization or

14



--------------------------------------------------------------------------------



 



arrangement between the Owners, except for the contractual arrangements
specifically set forth in this Agreement and the other documents referred to
herein if and when executed. No Owner (or any of its agents, officers or
employees) shall be an agent, fiduciary or employee of any other Owner or any of
its Affiliates, nor, except as is expressly agreed to in writing in this
Agreement, shall an Owner (or any of its agents, officers or employees) have any
power to assume or create any obligation on behalf of any other Owners or any of
its Affiliates.
     Section 5.4 Third Party Beneficiaries. There are no third party
beneficiaries to this Agreement, and the provisions of this Agreement shall not
impart any legal or equitable right, remedy or claim enforceable by any Person,
firm or organization other than the Owners (and their permitted successors and
permitted assigns).
     Section 5.5 Further Assurances. Each Owner agrees to do all acts and things
and to execute and deliver such further written instruments, as may be from time
to time reasonably required to carry out the terms and provisions of this
Agreement.
     Section 5.6 Binding Effect. The terms of this Agreement shall be binding
upon, and inure to the benefit of, the Owners and their successors and permitted
assigns.
     Section 5.7 Amendment. This Agreement may not be modified or amended except
by an instrument in writing signed by authorized representatives of each of the
Owners. An Owner’s waiver of any provision under this Agreement shall not be
deemed to be an amendment or modification to this Agreement.
     Section 5.8 Headings; Table Of Contents. The headings of the Articles and
Sections of this Agreement are included for convenience only and shall not be
deemed to constitute a part of this Agreement.
     Section 5.9 Interpretation And Reliance. No presumption will apply in favor
of any Owner in the interpretation of this Agreement in the resolution of any
ambiguity of any provisions thereof.
     Section 5.10 Severability. In the event that any provision of this
Agreement is held to be unenforceable or invalid by any court of competent
jurisdiction, the Owners shall negotiate an equitable adjustment to the
provisions of this Agreement with the view to effecting, to the extent possible,
the original purpose and intent of this Agreement, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
     Section 5.11 Complete Agreement. Except for the Project Agreement, the
Participation Agreement, the Operating Agreement, the Agency Agreement, the EPC
Contract and the portion of the Supplemental Agreement described below, this
Agreement, in conjunction with all Exhibits, Schedules and Appendices attached
hereto and thereto, constitutes the entire agreement of the Owners relating to
the subject matter of this Agreement and supersede all prior contracts,
agreements or understandings with respect to the subject matter hereof and
thereof, both oral or written. Each Party agrees that: (i) as among the Parties
hereto, the Supplemental Agreement be and hereby is terminated and of no further
force and effect (and all parties thereunder are fully and unconditionally
released of all obligations thereunder), except that the rights and obligations
of San Antonio and NRG South Texas as to the rights of first refusal applicable
to the Existing STP Units as described in Section 9 thereof shall survive;
(ii) the other Parties and their Affiliates (and their respective agents and
representatives) have not made any representation, warranty, covenant or
agreement to or with such Party relating to the subject matter hereof and
thereof other than as reduced to writing in this Agreement, the Project
Agreement or any of the agreements

15



--------------------------------------------------------------------------------



 



contemplated thereby; and (iii) such Party has not relied upon any
representation, warranty, covenant or agreement to or with the other Party or
its Affiliates relating to the subject matter hereof and thereof, other than
those reduced to writing in this Agreement. The Parties acknowledge and agree
that, except as set forth in clause (i) above, this Agreement supersedes the
Supplemental Agreement in its entirety.
     Section 5.12 Counterparts. This Agreement may be executed by the Owners in
any number of separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts shall together
constitute one and the same agreement. All signatures need not be on the same
counterpart.
     Section 5.13 Waiver of Sovereign Immunity. To the extent that any Party
hereto (including assignees of any Party’s rights or obligations under this
Agreement) may be entitled, in any jurisdiction, to claim sovereign immunity
from any liability or from service of process, from suit, from the jurisdiction
of any court, from attachment prior to judgment, from attachment in aid of
execution of an arbitral award or judgment (interlocutory or final), or from any
other legal process, and to the extent that, in any such jurisdiction there may
be attributed such a sovereign immunity (whether claimed or not), each Party
hereto hereby irrevocably agrees not to claim, and hereby irrevocably waives,
such sovereign immunity with respect to any claim or suit by a Party against any
other Party or other exercise of remedies by a Party against any other Party
arising pursuant to this Agreement or the agreements contemplated hereby.
[Remainder of page intentionally left blank; signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Owners as of
the Effective Date.

            CITY OF SAN ANTONIO, acting through the City
Public Service Board of San Antonio
        By:   /s/ Jelynne LeBlanc Burley         Name:   Jelynne LeBlanc Burley 
      Title:   Acting General Manager   

Appendix A-1



--------------------------------------------------------------------------------



 



         

            NUCLEAR INNOVATION NORTH AMERICA LLC
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   Chief
Executive Officer & President        NINA TEXAS 3 LLC
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   Chief
Executive Officer & President        NINA TEXAS 4 LLC
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   Chief
Executive Officer & President     

Appendix A-2



--------------------------------------------------------------------------------



 



APPENDIX A
ADDRESSES FOR NOTICES

     
San Antonio
  NINA Texas 3 LLC
 
   
City Public Service Board
  NINA Texas 3 LLC
145 Navarro
  c/o Nuclear Innovation North America LLC
Mail Drop 101007
  521 Fifth Ave., 30th Floor
P.O. Box 1771
  New York, New York
San Antonio, Texas 78296
  Attn: President & CEO
Attn: Acting General Manager
  Telephone: 212.210.6578
 
  Facsimile: 212.867.4941
with a copy (which shall not constitute notice) to:
    
 
  with a copy (which shall not constitute notice) to:
CPS Energy Legal Dept
   
Mail Drop 101010
  Nuclear Innovation North America LLC
P.O. Box 1771
  521 Fifth Ave., 30th Floor
San Antonio, Texas 78296
  New York, New York
Attn: General Counsel
  Attn: General Counsel
 
  Telephone: 212.210.6572
 
  Facsimile: 212.867.4941
 
   
NINA Texas 4 LLC
  Nuclear Innovation North America LLC
 
   
NINA Texas 4 LLC
  Nuclear Innovation North America LLC
c/o Nuclear Innovation North America LLC
  521 Fifth Ave., 30th Floor
521 Fifth Ave., 30th Floor
  New York, New York
New York, New York
  Attn: President & CEO
Attn: President & CEO
  Telephone: 212.210.6578
Telephone: 212.210.6578
  Facsimile: 212.867.4941
Facsimile: 212.867.4941
   
 
  with a copy (which shall not constitute notice) to:
with a copy (which shall not constitute notice) to:
    
 
  Nuclear Innovation North America LLC
Nuclear Innovation North America LLC
  521 Fifth Ave., 30th Floor
521 Fifth Ave., 30th Floor
  New York, New York
New York, New York
  Attn: General Counsel
Attn: General Counsel
  Telephone: 212.210.6572
Telephone: 212.210.6572
  Facsimile: 212.867.4941
Facsimile: 212.867.4941
   

Appendix A-3

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(b)(ii)
Abandonment Calculation Example
Data Points:

  (a)   Abandonment occurs after payment of Initial Cash Payment and Remaining
Cash Payment: $80 million total     (b)   Total Project Costs expended by NINA
Parties and San Antonio through date of Agreement: $300 million each
($600 million total)     (c)   Out-of-pocket Total Project Costs (including
Initial Cash Payment and Remaining Cash Payment) expended by NINA Parties at
time of Abandonment: $580 million     (d)   Costs of Abandonment expended by
NINA Parties between Abandonment date and closing of repurchase by San Antonio:
$200 million

Calculation:

  (a)   Automatic reversion pursuant to Section 2.1(b)(ii)(A):

     NINA Parties: 72.5% Unit Ownership Interest
                              (i.e., $580 million / $800 million)
     San Antonio: 27.5% Unit Ownership Interest
                              (i.e., $220 million / $800 million)

    (b)   San Antonio Unit Ownership Interest increase pursuant to
Section 2.1(b)(ii)(B):

      San Antonio decides to repurchase up to 50% Unit Ownership Interest (i.e.,
22.5% San Antonio Restoration Costs Share).
      Payment for Unit Ownership Interest:
                              $180 million (i.e., ($800 million * 50%) —
$220 million)
     Reimbursement payment for Abandonment costs:
                              $45 million (i.e., 22.5% * $200 million)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.4(a)
Project Costs Accrued Through January 31, 2010

 



--------------------------------------------------------------------------------



 



                      Original Liability             Updated with Actual        
    Invoice Amount, if   Invoiced or Line #   Description   received   Estimate
@ 1/31
1
  00473370_TOSHIBA AM-002   [*]   Invoice
2
  00473370_TOSHIBA AM-002   [*]   Invoice
3
  TANE JAN STP.3.EN   [*]   Estimate
4
  TANE JAN STP.5.EN   [*]   Estimate
5
  TANE JAN STP.6.EN   [*]   Estimate
6
  TANE JAN STP HO QUALITY ASSUR   [*]   Estimate
7
  TANE JAN STP HO LIC/REG AFFAI   [*]   Estimate
8
  TANE JAN STP HO PROJ MGT   [*]   Estimate
9
  TANE JAN STP HO RM/DOC CONTRL   [*]   Estimate
10
  TANE JAN STP HO COST/SCHED/FI   [*]   Estimate
11
  TANE JAN STP HO INFORMATION T   [*]   Estimate
12
  TANE JAN STP HO PROCURE SUPT   [*]   Estimate
13
  TANE JAN STP HO TRAINING   [*]   Estimate
14
  TANE JAN STP HO ENG MGT   [*]   Estimate
15
  TANE JAN STP HO CONST PLANNIN   [*]   Estimate
16
  TANE JAN STP HO SU/TEST SUPT   [*]   Estimate
17
  TANE JAN STP HO TRAVEL   [*]   Estimate
18
  TANE JAN STP HO ADMINISTRATIV   [*]   Estimate
19
  TANE JAN STP FI CONST PLANNIN   [*]   Estimate
20
  TANE JAN STP FI PROCUREMENT S   [*]   Estimate
21
  TANE JAN STP.6.CN   [*]   Estimate
22
  TANE JAN FI COST/SCHED/FIN   [*]   Estimate
23
  TANE Long Lead Material Accrual   [*]   Estimate
24
  Altran Audit Fee   [*]   Estimate
25
  Bechtel-Owner’s Engineer (January) Est Review   [*]   Estimate
26
  00475972_BO-MAC CON-001   [*]   Invoice
27
  Coats Rose (January)   [*]   Estimate
28
  Cox, Smith, Matthews (January)   [*]   Estimate
29
  Credit Card Accruals @ EOM   [*]   Estimate
30
  EPRI (January)   [*]   Estimate
31
  Enercon Services January (James Cook)   [*]   Estimate
32
  Erin Engineering (January)   [*]   Estimate
33
  Erin Engineering (December)   [*]   Estimate
34
  Exponent (January)   [*]   Estimate
35
  Hitachi (Short Pay GE Nov Inv)   [*]   Estimate
36
  Hurst Technologies (J. Marek) January   [*]   Estimate
37
  Hurst Technologies (January 17-31)   [*]   Estimate
38
  00475684_HURST TECHNOLO   [*]   Invoice
39
  Hurst Technologies (January 17-31) I&C Staff Support   [*]   Estimate
40
  00475571_INOTEK SAF-001   [*]   Invoice
41
  00475873_INOTEK SAF-001   [*]   Invoice
42
  MPR January (B.Coward)   [*]   Estimate
43
  McKinsey (December)   [*]   Estimate
44
  Morgan Lewis (COLA) January   [*]   Estimate
45
  Morgan Lewis (EPC) January   [*]   Estimate
46
  NRC (January)   [*]   Estimate
47
  Sequoia (January)   [*]   Estimate

 



--------------------------------------------------------------------------------



 



                      Original Liability             Updated with Actual        
    Invoice Amount, if   Invoiced or Line #   Description   received   Estimate
@ 1/31
48
  Sun Tech period January EXPENSES   [*]   Estimate
49
  Sun Tech period January EXPENSES   [*]   Estimate
50
  Sun Tech period January EXPENSES   [*]   Estimate
51
  Sun Tech period January EXPENSES   [*]   Estimate
52
  Sun Tech period January EXPENSES   [*]   Estimate
53
  Sun Tech period January EXPENSES   [*]   Estimate
54
  Sun Tech Per Diem January   [*]   Estimate
55
  Sun Tech Per Diem January   [*]   Estimate
56
  Sun Tech Per Diem January   [*]   Estimate
57
  Sun Tech Per Diem January   [*]   Estimate
58
  Sun Tech Per Diem January   [*]   Estimate
59
  Sun Tech Per Diem January   [*]   Estimate
60
  Sun Tech Per Diem January   [*]   Estimate
61
  Sun Tech Per Diem January   [*]   Estimate
62
  Sun Tech period January   [*]   Estimate
63
  Sun Tech period January   [*]   Estimate
64
  Sun Tech period January   [*]   Estimate
65
  Sun Tech period January   [*]   Estimate
66
  Sun Tech period January   [*]   Estimate
67
  Sun Tech period January   [*]   Estimate
68
  Sun Tech period January   [*]   Estimate
69
  Sun Tech period January   [*]   Estimate
70
  Sun Tech period 01/24-01/31   [*]   Estimate
71
  Sun Tech period 01/24-01/31   [*]   Estimate
72
  Sun Tech period 01/24-01/31   [*]   Estimate
73
  Sun Tech period 01/24-01/31   [*]   Estimate
74
  Sun Tech period 01/24-01/31   [*]   Estimate
75
  Sun Tech period 01/24-01/31   [*]   Estimate
76
  Sun Tech period 01/24-01/31   [*]   Estimate
77
  Sun Tech period 01/24-01/31   [*]   Estimate
78
  Sun Tech Reconciliation January   [*]   Estimate
79
  Sun Tech Reconciliation January   [*]   Estimate
80
  Sun Tech Reconciliation January   [*]   Estimate
81
  00475974_SUN TECHNICAL   [*]   Invoice
82
  Sun Tech Reconciliation December   [*]   Estimate
83
  Sun Tech Reconciliation December   [*]   Estimate
84
  Sun Tech Reconciliation December   [*]   Estimate
85
  Sun Tech Reconciliation December   [*]   Estimate
86
  Sun Tech various invoice adjustments   [*]   Estimate
87
  Sun Tech period December EXPENSES   [*]   Estimate
88
  Sun Tech period December (R.Gibson)   [*]   Estimate
89
  Sun Tech period December (L. Arnold)   [*]   Estimate
90
  TEPCO Accrual January   [*]   Estimate
91
  TEPCO Accrual December   [*]   Estimate
92
  Tetra Tech (January)   [*]   Estimate
 
  Accrual & AP Liabiliaties        
 
           
1
  U34 Outstanding Checks @ EOM   [*]   Checks
2
  U34 AP @ EOM   [*]   Actual
 
           
3
  U34 Paid time off @ EOM   [*]   Actual

 



--------------------------------------------------------------------------------



 



                      Original Liability             Updated with Actual        
    Invoice Amount, if   Invoiced or Line #   Description   received   Estimate
@ 1/31
4
  Costs Incurred but Not Accrued as of Jan. 31, 2010, and Funded after Jan. 31,
2010:        
 
  2/5 EFT funding s/b in 1/31 liab — Empl exp.   [*]    
 
  2/10 wire funding to Willis of TX s/b in liab @ 1/31   [*]    
 
  Empl ot exp in Jan. s/b in 1/31 liab, funded 2/12   [*]    
 
  Verizon Conf services 2/19 s/b in liab @ 1/31   [*]    
 
  ACH 2/19 for Jan exp (mileage) s/b in liab @ 1/31   [*]    
 
  Jan invoice adjustment Bechtel, decr 1/31 liab   [*]    
 
  Jan Sun invoice, not accrued @ 1/31   [*]    
 
  2/4 ACH paymt of $263 for Jan UPS services, s/b in liab @ 1/31   [*]    
 
  TANE 2/26 pymt Equipment Purchase Approval
Software, s/b in 1/31 liab   [*]    
 
  2/26 ACH pymts for 1/31 liab, Not in 1/31 GL   [*]   [*]
 
           
 
  Other Amounts Due @ EOM       [*]
 
           
 
  Total AP & Accruals @ February 26, 2010       [*]
 
           
1
  Less Funding since Jan. 31, 2010 For Costs Incurred Since Jan. 31, 2010      
          [*]
 
           
2
  Less Funding after Jan. 31, 2010 For Costs Incurred But Not Accrued as of Jan.
31, 2010                 [*]
 
           
 
  Total AP & Accruals @ February 26, 2010                 [*]

 